DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.
Election/Restrictions
Claims 6-8 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.
Response to Amendment
	The applicant’s amendment filed 05/06/2021 has been entered. Claim 1 has been amended, claim 14 has been cancelled, and no additional claims have been added. Claims 6-8 and 15-19 remain withdrawn.
	Accordingly, claims 1-3, 5-9, 12-13, and 15-19 are pending with claims 1-3, 5, 9, and 12-13 under examination.
	The cancellation of claim 14 obviates the 112(b) rejection, which is hereby withdrawn.
Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP5582484B1; of record, US 20170029927 A1 cited for translation) in view of van der Zel (US 5472333 A; of record) and Ritchart et al (US 4994069 A).
Regarding claim 1:
Shima discloses the following:
a medical alloy comprising an Au-Pt alloy, comprising a Pt concentration of 24% by mass or more and less than 34% by mass, the balance being Au, and an α phase matrix at least having a Pt concentration higher than that of the α phase. The Pt-rich phase is made of an Au—Pt alloy having a Pt concentration of 1.2 to 3.8 times the Pt concentration of the α phase, and has an arbitrary cross section”[Abstract],  and that the magnetic susceptibility is -13 to -5 ppm [0008], which meets the claimed bulk susceptibility of -13 to -5 ppm. Shima further discloses that the alloy is to be used for an embolization coil [0002], made from a wire [0049], which meets the claimed “wire material”.
Shima is silent regarding the limitation of “wherein in a material structure of a transverse cross-section of the wire material, an average value of two or more average crystal particle diameters measured by a linear intercept method is 0.20 µm or more and 0.35 µm or less”, and is further silent regarding the limitation of “wherein the embolization coil…when unloaded from the core bar”.
van der Zel teaches a spinneret with a substantially similar composition to the claimed composition [Abstract], and substantially similar processing conditions to those in the applicant’s disclosure, such as in paragraph 0057, and Tables 1-3 of applicant’s specification. van der Zel teaches preferably performing homogenization at 900-1200°C (Col. 3, lines 32-35), which overlaps with the applicant’s disclosed “heat treatment” range of 1150-1250°C (see paragraphs 0041-0047 of applicant’s specification), and then performing an ageing treatment at a temperature of 400-700°C (Col. 3, lines 38-40) to harden the product, which overlaps with the applicant’s disclosed range of 600-1000°C (see paragraphs 0042 and 0048 of applicant’s specification). 

However, van der Zel is silent regarding the limitations of the average crystal particle diameters and “wherein the embolization coil…when unloaded from the core bar”.

	The new claim limitation regarding inner-diameter return rate (KD) of 50% or less, according to paragraphs [0067-0068] (also see Fig. 3) of the present application’s specification, appears to describe the ratio of the diameter of the coil while it is still wound onto the core bar, to the diameter of the coil once it has been removed and subjected to a heat treatment to achieve morphological stability.

	Ritchart discloses a vaso-occlusion coil and method (Abstract). Constructing the coil/wire includes using a platinum, tungsten, or gold thread (col. 4, lines 45-49), and wrapping the thread around a spinning mandrel to yield a coil with a minimum helical pitch (i.e. close-packed). The mandrel (which meets the claimed “core bar”) has a diameter of between 5-25 mils, yielding a coil wire whose outer diameter is between about 10-30 mils. The claimed D1 corresponds to the mandrel diameter of Ritchart, because the diameter inner diameter of the coil thread is the same diameter at the outer diameter of the mandrel when the thread is being spun onto the mandrel. 2 corresponds to the outer diameter of 10-30 mils, because this diameter is the diameter of the coil once the coil is removed from the mandrel (i.e. “core bar”).
	The resulting range of KD values would be (30-25)/25 to (10-5)/5, or about 20-100%, which overlaps with the claimed range of 50% or less. Ritchart also discusses using smaller diameter mandrels for smaller blood vessels, such as vessels having a diameter of 0.5-2 mm (col. 5, lines 1-10), which overlaps with the claimed core bar diameter of 1.2 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Ritchart additionally teaches performing heat treatment at 800°F (~427°C) for 24 hours for memory retention after the wire is shaped (col. 5, lines 20-21), which is notably within the applicant’s disclosed morphological stability heat treatment temperature range of 350-550°C (see [0034] of applicant’s specification). Ritchart also discusses that the diameter in the relaxed condition is about the same diameter as that of the vessel, and the wire, in the stretched condition (Abstract). Thus, it is clear that maintaining the diameter and minimizing the increase of the coil’s diameter during the manufacturing process is obvious, in order to ensure that the vaso-occlusion coil fits properly in its intended blood vessel. 
Thus, although Shima, van der Zel, and Ritchart do not explicitly teach that the average crystal particle diameters measured by a linear intercept method is 0.20-0.35 µm, based on the combination of the teachings of Shima with the heat treatments of van der Zel and the memory retention heat treatment of Ritchart, this limitation would prima facie be expected to be present in the resulting product of Shima.


Regarding claim 2:
Shima, van der Zel, and Ritchart teach the embolization coil as applied to claim 1 above.
Shima and Ritchart are silent regarding the limitation of “wherein in the material structure of the transverse cross-section of the wire material, a standard deviation of the two or more average crystal particle diameters measured by the linear intercept method is 0.025 or more and 0.085 or less”.
As discussed above in the rejection of claim 1, van der Zel teaches a spinneret with a substantially similar composition to the claimed composition [Abstract], and substantially similar processing conditions to those in the applicant’s disclosure, with particular attention to van der Zel’s ageing treatment at a temperature of preferably 500-650°C (Col. 3, lines 38-40) to harden the product, which overlaps with the applicant’s disclosed range of 350-550°C (see paragraph 0057, and Tables 1-3 of applicant’s specification). Based on the ageing treatment temperature of van der Zel, and the applicant’s disclosure, the limitation of the standard deviation being 0.025-0.085 would prima facie be expected to be present in the resulting product of Shima modified by van der Zel.
Regarding claims 3 and 9:
Shima, van der Zel, and Ritchart teach the embolization coil as applied to claims 1 and/or 2 above.

van der Zel teaches that the tensile strength of the product was 1168 MPa for the inventive example (Col. 5, lines 53-59) and 800 MPa for the first comparative example (Col. 5, line 67 – col. 6, line 4), which are both within the claimed range of 800 MPa or more.

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (JP5582484B1; of record; US 20170029927 A1 cited for translation) in view of van der Zel (US 5472333 A; of record) and Ritchart et al (US 4994069 A), as applied to claims 1-3 above, and further in view of Iwata et al. (US 20050267494 A1; of record).
Regarding claims 5 and 12-13:
Shima, van der Zel, and Ritchart teach the embolization coil as applied to claims 1-3 above.
Shima, van der Zel, and Ritchart are silent regarding the wire diameter being 10-100 µm.
Iwata discloses an embolization device to be place in a vessel cavity [Abstract], wherein the embolization device comprises an embolization coil [0004], and wherein the embolization coil comprises a metal/alloy wire comprising any of platinum, gold, silver, and tantalum in an amount of 80% or more [0022].
The wire constituting the embolization coil has a diameter 7 [0032 and Fig. 2]; the diameter 7 of coil 6 is appropriately determined according to the properties of the vessel cavity in vivo to be embolized, and is preferably about 0.02-0.15 mm (20-150 µm) [0057], which overlaps with the claimed range of 10-100 µm.
.
Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive. However, upon further search and consideration, the previously-used Jones reference is withdrawn and replaced with the Ritchart reference, which more clearly meets the claim limitations.
The applicant argues that the embolization coil of the present invention is achieved by a three-step process (see paragraph bridging pages 7-8 and third paragraph on page 8 of arguments).
The argument is respectfully not found persuasive, as the updated 103 rejection above more clearly renders the claimed invention obvious. In addition, it further appears that according to Tables 1-4 of the applicant’s specification, the average crystal grain diameter and inner diameter return ratio are only directly a function of the morphological heat treatment temperature and not the temperatures/conditions of the first two steps. The morphological heat treatment temperature results in higher average crystal grain diameters and lower inner diameter return ratios at higher heat treatment temperatures between 300°C and 700°C. The applicant’s disclosure (and notably, the withdrawn production method claims) do not appear to correlate the first two steps of the three-step process with the average crystal grain diameter or the inner diameter return rate. Assuming, arguendo, that the first two steps of the three-step process are correlated with both the average crystal grain diameter and the inner diameter return ratio, these 
The applicant’s argument that the prior art fails to teach or otherwise suggest an embolization coil with the claimed KD (see second paragraph on page 8 of arguments) is respectfully not found persuasive; the new reference to Ritchart, when applied to Shima in view of van der Zel, renders this limitation obvious as discussed in the new 103 rejection above.
With regard to the applicant’s arguments directed to Jones (see paragraph bridging pages 8-9 of arguments), it is noted that Jones has been withdrawn in view of further search and consideration, resulting in a new reference to Ritchart, which more clearly meets the inner diameter return ratio limitation.
In response to the applicant’s arguments directed to the product-by-process discussion in the 04/14/2021 Advisory Action (see second paragraph on page 9 of arguments), the applicant has not proven that the structural features as claimed would not be present based on the collective teachings of Shima, van der Zel, and Ritchart. The applicant’s disclosure, as discussed above, appears only to state that the inner diameter return ratio is only a function of the prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731